Citation Nr: 1043709	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a jeep accident, to include sleep apnea.

2.  Entitlement to service connection for the residuals of a jeep 
accident, to include a facial disability and a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to April 1958.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran was afforded 
60 days to submit additional evidence.  In January 2010, the 
Veteran submitted a letter from his doctor along with a waiver of 
initial regional office consideration of the evidence.

The Board received a written statement from the appellant since 
the issuance of the September 2010 supplemental statement of the 
case (SSOC), which was not accompanied by a waiver of the 
appellant's right to initial RO consideration.  38 C.F.R. §§ 
19.9, 20.1304(c) (2010).  However, as the additional statement 
and attached medical record is duplicative of other statements 
and evidence already contained in the record, there is no 
prejudice to the Veteran in proceeding with appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In its March 1966 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for the 
residuals of a jeep accident because there was no evidence that 
he had any current residuals from his in-service jeep accident.  
The Veteran did not appeal the decision, and it became final.

2.  Evidence received subsequent to the March 1966 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
the residuals of a jeep accident, to include sleep apnea.
3.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with a facial or sinus disability.


CONCLUSIONS OF LAW

1.  The March 1966 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of a 
jeep accident, to include sleep apnea, is not reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).  

3.  Neither a facial disability nor a sinus disability were 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In May 2010, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notice, development, 
and readjudication of the Veteran's claims.  Specifically, the 
Board ordered the AMC to send the Veteran notice in conformance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and the 
Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), for 
his sleep apnea claim and to schedule the Veteran for a VA 
examination in order to determine the nature, severity, and 
etiology of the Veteran's claimed facial and sinus disabilities.  
A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran 
appropriate VCAA notice in June 2010 and afforded the Veteran 
with an adequate medical examination in July 2010.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the May 2010 remand.

VCAA

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice").  VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In May 2005, August 2005, and June 2010 correspondence, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders and 
described the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The June 2010 VCAA 
notice letter also provided the Veteran notice regarding the 
evidence and information necessary to establish a disability 
rating and effective date in accordance with Dingess v. 
Nicholson.  19 Vet. App. 473, 484 (2006).   

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim of 
entitlement to service connection for sleep apnea, the Board 
notes that the RO explained in the June 2010 VCAA notice letter 
that his claim was previously denied and that the decision had 
become final.  The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claims and 
defined new and material evidence as evidence submitted to VA for 
the first time that pertained to the reason the claim was 
previously denied.  The RO further explained that the Veteran's 
claim was previously denied because the evidence did not show 
that he had any residuals from his in-service jeep accident.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a copy 
of the November 2005 rating decision, the April 2007 statement of 
the case (SOC), the Board's May 2010 remand, and the September 
2010 supplemental statement of the case (SSOC), which 
cumulatively included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of the 
evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO associated the 
Veteran's private treatment records and service treatment records 
with the claims file to the extent possible.  The Veteran was 
also afforded a compensation and pension examination for his 
claimed facial and sinus disabilities in July 2010.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case for the 
Veteran's claimed facial and sinus disabilities was more than 
adequate, as it was predicated on a full reading of the medical 
records in the Veteran's claims file.  The examination included 
the Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities. 

On the other hand, VA does not have a duty to provide a 
compensation and pension examination in a claim to reopen a 
previously denied claim until new and material evidence has been 
submitted.  As discussed below, the Veteran has not submitted new 
and material evidence that would require a compensation and 
pension examination for his claimed sleep apnea.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.  

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for the residuals of a jeep accident in service, to 
include sleep apnea.  He filed his original claim for service 
connection for the residuals of a jeep accident in September 1965 
and was denied by a March 1966 rating decision.  The RO denied 
the Veteran's claim because there was no evidence of any 
residuals of the jeep accident.  The Veteran did not appeal this 
decision, and it became final.  

In March 2005, the Veteran filed a request to reopen this claim.  
In November 2005, the RO denied the Veteran's claim because the 
evidence did not show that he had any currently diagnosed 
disabilities related to his claim.  As a preliminary matter, the 
Board notes that the Veteran's current claim involves entitlement 
to service connection for the residuals of a jeep accident.  This 
claim is based upon the same disability as the Veteran's previous 
claim, which was denied in the March 1966 rating decision that 
became final.  As such, it is appropriate for the Board to 
consider the claim as a request to reopen the Veteran's 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  
If evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, denied 
service connection for the residuals of a jeep accident because 
it found that the Veteran did not suffer from any residuals of 
the jeep accident at the time.  The Veteran received notification 
of the denial of his claim and was advised regarding his 
appellate rights in April 1966.  However, he did not appeal the 
decision to the Board, and it became final.  

The evidence of record at the time of the March 1966 rating 
decision included the Veteran's service treatment records and a 
November 1965 compensation and pension examination report.  Since 
the March 1966 rating decision, the Veteran submitted his private 
medical records, including sleep studies in March 1994, March 
1997, September 2000, and January 2001.  
 
After reviewing the evidence received since March 1966, the Board 
finds that it does not qualify as new and material evidence 
sufficient to reopen his claim for sleep apnea because the 
competent evidence of record as a whole does not show that the 
Veteran is currently diagnosed with sleep apnea.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In this regard, the Board 
notes that the Veteran's sleep studies in 1994, 1997, 2000, and 
2001 resulted in diagnoses of sleep apnea.  Then, in March 2001, 
the Veteran returned his C-PAP machine because it was not working 
well and he was not able to use it successfully.  The Veteran has 
not submitted any new and material evidence demonstrating 
treatment for sleep apnea since this time.  Thus, the Board finds 
that, although the Veteran had sleep apnea from 1994 to 2001, he 
has not submitted competent medical evidence to demonstrate that 
he is either currently diagnosed with sleep apnea or was 
diagnosed with sleep apnea at any time during the appeal period. 
The Board acknowledges that the Court of Appeals for Veterans 
Claims (Court) recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  Shade v. 
Shinseki, No. 08-3548, slip op. at 15 (U.S. Vet. App. Nov. 2, 
2010).  The Court emphasized that the regulation is designed to 
be consistent with 38 C.F.R. § 3.159(c)(4), which "does not 
require new and material evidence as to each previously unproven 
element of a claim."  Id. at 14.  Therefore, the Court found 
that it would be illogical to require a claimant to submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would "force the 
veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA."  Id.  This case, however, is distinguishable from the Shade 
case.  In that case, the Veteran had previously been denied 
service connection for a skin disability because he lacked a 
current diagnosis.  Id. at 2.  When he attempted to reopen his 
claim, he provided new evidence of a currently diagnosed skin 
disability that had "been present for years."  Id.  In this 
case, the Veteran has not even submitted evidence that he had a 
diagnosed disability during the appeals period, with the most 
recent evidence diagnosing him with sleep apnea several years 
before he filed his claim to reopen.  Unlike the Veteran in 
Shade, it is unclear at best whether he still suffers from his 
claimed disability.      

Therefore, the Board finds that the factual and legal status of 
the Veteran's claim is essentially the same as it was in 1966 as 
it pertains to the Veteran's claimed sleep apnea.  There is a 
complete lack of medical evidence to indicate that the Veteran is 
currently diagnosed with sleep apnea caused by his in-service 
jeep accident.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions of medical causation are insufficient 
to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There was no medical evidence when the RO 
last denied the Veteran's claim in 1966 that indicated that he 
was diagnosed with sleep apnea, and there remains a lack of such 
evidence today.  The only such evidence indicates that the 
Veteran carried a sleep apnea diagnosis from 1994 to 2001.  
Accordingly, the Board finds that the evidence received 
subsequent to March 1966 is not new and material and does not 
serve to reopen the claim of entitlement to service connection 
for the residuals of a jeep accident, to include sleep apnea.
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Facial and Sinus Disability

The Veteran filed an application to reopen his claim of 
entitlement to service connection for the residuals of a jeep 
injury, to include a facial disability and a sinus disability, in 
2005.  In May 2010, the Board found that he had submitted new and 
material evidence, reopened his claim, and remanded his claim to 
the VA RO for a compensation and pension examination.  

In reopening the Veteran's claim, the Board relied on a January 
2010 treatment record the Veteran submitted from his private 
physician.  The Veteran's physician wrote that he had been 
treating the Veteran as a result of a posttraumatic injury to his 
face sustained while he was in the service.  He also stated that 
the Veteran "continues with chronic recurrent facial pain and 
sinus infections and difficulties."
However, the Board finds that, for the following reasons, the 
preponderance of the evidence shows that the Veteran is not 
currently diagnosed with a facial disability and that his sinus 
disability was not caused by his period of active military 
service.  Therefore, for the reasons stated below, service 
connection is not warranted for these claimed disorders.

In accordance with the Board's remand, VA afforded the Veteran 
with a compensation and pension examination in July 2010.  The 
examining physician reviewed the Veteran's service treatment 
records, the January 2010 private treatment record, and 
subjective complaints, including his statements that a doctor 
recommended he undergo a palate reduction, tonsillectomy, and 
adenoidectomy.  The examiner also noted that the Veteran claimed 
he had a history of occasional nasal allergy and sinusitis, the 
latter of which was confirmed by X-ray findings.  He claimed that 
his sinusitis resulted in a headache and sinus pain and occurred 
near constantly with episodes longer than 14 days.  The Veteran 
also claimed to have constant breathing difficulty.  On physical 
examination, however, the examiner found no evidence of a sinus 
disease, soft palate abnormality, speech impairment, nasal 
obstruction, nasal polyps, or septal deviation.  There was also 
no evidence of permanent hypertrophy of the turbinates from 
bacterial rhinitis; rhinoscleroma; tissue loss, scarring, or 
other deformity of the nose; or Wegener's granulomatosis or 
granulomatous infection.  The Veteran denied having a 
laryngectomy, and the examiner found no residuals of an injury to 
his pharynx.  

After examining the Veteran's face, the examiner did not notice 
any deformity or scars or any tenderness at his nose, maxillary, 
or mandibular areas.  The examiner then took X-rays of the 
Veteran's sinuses and face.  His paranasal sinuses and nasal 
cavity had a normal appearance, both orbits appeared intact, and 
each zygomatic arch was unremarkable.  The reading physician 
found this to be a negative examination of the paranasal sinuses.  
X-rays on the Veteran's nasal bones revealed that they were 
intact with no evidence of a fracture.  The reading physician 
also found this examination was negative.

Thus, the examiner summed up the examination by finding that the 
Veteran had no facial abnormality during the examination.  She 
also found that the Veteran had a history of sinusitis with a 
normal examination and no radiological evidence of a sinus 
abnormality.  She opined that the Veteran's sinus problem is less 
likely than not related to his military service as there was no 
evidence of a sinus problem in service, his separation 
examination was negative for any sinus disorder or head and face 
disorder, and because a skull X-ray in December 1956 was 
essentially negative with no radiological evidence of a nasal 
septal deviation in service.  In an addendum to this report, the 
examiner reiterated that her opinion was different than the 
private physician's because she found no facial disability.  

In light of the foregoing, the Board finds that the Veteran has 
not been diagnosed with a facial disability.  To be sure, the 
July 2010 compensation and pension examiner found no evidence of 
a facial disability and the Veteran's private physician only 
treated him for "chronic recurrent facial pain."  Pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  As for the Veteran's claimed sinus 
disability, the Board affords more weight to the compensation and 
pension examiner's opinion than the Veteran's private physician's 
opinion.  The compensation and pension examiner provided a 
detailed explanation for her opinion, including a lack of 
findings of any sinus disability in service and a lack of 
findings for a sinus disability following X-rays at her 
examination.  The Veteran's private physician merely provided a 
conclusory statement that he was seeing the Veteran as a result 
of a posttraumatic injury to his face in service.  The Board 
cannot afford this opinion any probative value because it does 
not explain why, or even if, the Veteran's physician believes his 
sinus infections are related to his period of active military 
service.  For these reasons, the Board affords more probative 
value to the compensation and pension examiner and finds that the 
Veteran is not currently diagnosed with a facial disability and 
that his history of a sinus disability was not incurred during 
his period of active military service.  Therefore, service 
connection is not warranted, and the Veteran's appeals are 
denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         






ORDER

1.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for the residuals of a 
jeep accident, to include sleep apnea, is not reopened.  The 
appeal is denied.

2.  Entitlement to service connection for the residuals of a jeep 
accident, to include a facial disability and a sinus disability, 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


